Case 2:19-cr-20128-BAF-RSW ECF No. 95 filed 02/26/20      PageID.787   Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

United States of America,
                                            Criminal No. 19-cr-20128
                   Plaintiff,
vs.                                         Honorable Bernard A. Friedman

D-1 Tara Lynn Lee,

               Defendant.
_____________________________/


                 PRELIMINARY ORDER OF FORFEITURE

      The United States filed an Application for Entry of Preliminary Order of

Forfeiture based on the terms of Defendant’s Rule 11 Plea Agreement (“Rule 11”),

Defendant’s guilty plea to Counts Four and Five of the First Superseding

Indictment (18 U.S.C. § 1343), and the record in this case. The Government’s

Application is hereby granted.

      Under Rule 32.2 of the Federal Rules of Criminal Procedure, and 18 U.S.C.

§ 981(a)(1)(C) together with 28 U.S.C. § 2461(c) and based on Defendant’s Rule

11 and guilty plea, the government’s Application for Entry of Preliminary Order of

Forfeiture, and the information in the record, IT IS HEREBY ORDERED AND

ADJUDGED THAT:

1.    A forfeiture money judgment in the amount of $266,750.00, is granted and

      entered against Defendant Tara Lynn Lee in favor of the United States of
                                        1
Case 2:19-cr-20128-BAF-RSW ECF No. 95 filed 02/26/20           PageID.788     Page 2 of 5




      America. The Court finds that Defendant obtained at least $266,750.00 in

      criminal proceeds as a result of her adoption fraud scheme. The money

      judgment shall become final at entry given that ancillary proceedings are not

      required for a money judgment.

2.    To satisfy the money judgment, any assets that Defendant has now, or may

      later acquire, may be forfeited as substitute assets under 21 U.S.C.

      § 853(p)(2). The United States is permitted to undertake whatever discovery

      is necessary to identify, locate, or dispose of property subject to forfeiture, or

      substitute assets under Federal Rule of Criminal Procedure 32.2(b)(3).

3.    The net proceeds derived from the sale of the real property located at 30370

      Redford, New Haven, MI 48048 (the “Subject Property”), if any, shall be

      forfeited to the United States for disposition according to law, and any right,

      title or interest of Defendant, and any right, title or interest that her heirs,

      successors or assigns have, or may have, in these funds is extinguished.

4.    This Preliminary Order of Forfeiture shall become final as to Defendant at

      sentencing and entry of the money judgment and forfeiture of the Subject

      Property shall be made part of Defendant’s sentence and included in her

      Judgment.

5.    Under 21 U.S.C. § 853(n), Rule 32.2 of the Federal Rules of Criminal

      Procedure, and other applicable rules, the United States shall publish notice


                                            2
Case 2:19-cr-20128-BAF-RSW ECF No. 95 filed 02/26/20           PageID.789    Page 3 of 5




      of this Preliminary Order of Forfeiture and of its intent to dispose of the

      Subject Property on www.forfeiture.gov, for at least thirty consecutive days.

      The United States may also, to the extent practicable, provide direct written

      notice to any person or entity known to have an alleged interest in any of the

      Subject Property. The aforementioned notice shall direct that any person,

      other than Defendant, asserting a legal interest in any of the Subject Property

      must file a petition with the Court within thirty (30) days of the final date of

      publication of notice or within thirty (30) days of receipt of actual notice,

      whichever is earlier. The petition shall be for a hearing before the Court

      alone, without a jury and in accordance with 21 U.S.C. § 853(n), to

      adjudicate the validity of the petitioner’s alleged interest in any identified

      Subject Property. Any petition filed by a third party asserting an interest in

      any of the identified Subject Property must be signed by the petitioner under

      penalty of perjury and must set forth the nature and extent of the petitioner’s

      alleged right, title or interest in the identified property, the time and

      circumstances of the petitioner’s acquisition of the right, title, or interest in

      the identified property, any additional facts supporting the petitioner's claim,

      and the relief sought.

6.    After the disposition of any motion filed under Federal Rule of Criminal

      Procedure 32.2(c)(1)(A) and before a hearing on any ancillary petition, the


                                           3
Case 2:19-cr-20128-BAF-RSW ECF No. 95 filed 02/26/20         PageID.790     Page 4 of 5




      United States may conduct discovery in accordance with the Federal Rules

      of Civil Procedure upon a showing that such discovery is necessary or

      desirable to resolve factual issues in the ancillary proceeding.

7.    If no third party files a timely petition before the expiration of the period

      provided in 21 U.S.C. § 853(n)(2), then this Preliminary Order of Forfeiture

      shall become the Final Order of Forfeiture and the United States shall have

      clear title to the Subject Property as provided in 21 U.S.C. § 853(n)(7) and

      Federal Rule of Criminal Procedure 32.2(c)(2). If a third party files a

      petition for ancillary hearing for any of the Subject Property, the Court shall

      enter an Amended Order of Forfeiture that addresses the disposition of any

      petitioned assets following litigation of the associated third party petition(s).

8.    After this Preliminary Order of Forfeiture becomes the Final Order of

      Forfeiture and/or after the Court enters an Amended Order of Forfeiture that

      addresses the disposition of any timely filed third party petition(s), the

      United States shall have clear title to the Subject Property and shall be

      authorized to dispose of these funds as prescribed by law.

9.    The Money Judgment amount of $266,750.00 shall be reduced by the

      amount of net proceeds derived from the sale of 30370 Redford, New

      Haven, MI 48048, when that amount has been determined and forfeiture of

      the Subject Property is final.


                                          4
Case 2:19-cr-20128-BAF-RSW ECF No. 95 filed 02/26/20        PageID.791    Page 5 of 5




10.   The Court retains jurisdiction to enforce this Order, and to amend it as

      necessary, pursuant to Fed.R.Crim.P. 32.2(e).


IT IS SO ORDERED.

                                          s/Bernard A. Friedman
Dated: February 26, 2020                  Bernard A. Friedman
       Detroit, Michigan                  Senior United States District Judge




                                         5
